Citation Nr: 1033007	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased rating for chondromalacia patella 
with degenerative changes of the right knee, currently rated as 
10 percent disabling.

2.	Entitlement to an increased rating for chondromalacia patella 
with degenerative changes of the left knee; rated as 
noncompensable prior to February 26, 1998, and 10 percent 
disabling since February 26, 1998.     

3.	Entitlement to an effective date earlier than February 26, 
1998, for the award of a 10 percent rating for chondromalacia 
patella with degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to August 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that increased the Veteran's evaluation for a right knee 
condition to 10 percent disabling effective May 18, 1993, and 
continued his noncompensable rating for a left knee condition.  

The Veteran appeared at the RO and testified before the 
undersigned Veterans Law Judge in April 1994.  A transcript of 
that hearing is of record.

This case was previously before the Board in March 1996 and 
December 1997 and was remanded to the RO for further development.  
Then, in a March 1998 decision, the Board denied both of the 
Veteran's increased rating (IR) claims.  

The Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In September 1998, counsel 
for the VA Secretary filed an unopposed Motion for Remand and to 
Stay Further Proceeding with the Court arguing that the Board's 
March 1998 decision should be vacated and remanded.  The Court 
granted the motion in an Order dated October 1998.  

In June 1999, the Board remanded the Veteran's IR claims to the 
RO for further development in accordance with the Court's October 
1998 Order.

In a December 1999 Supplemental Statement of the Case (SSOC), the 
RO recharacterized the Veteran's knee disabilities as left 
chondromalacia patella and right chondromalacia patella, and 
increased his disability rating to 10 percent effective October 
4, 1999.   In January 2000, the Veteran filed a NOD arguing that 
he was entitled to an earlier effective date (EED) for the award 
of the 10 percent rating for left chondromalacia patella.

The Veteran testified before RO personnel during a hearing at the 
RO in January 2000.  A transcript of that hearing is of record.

In a February 2000 SSOC, the RO granted the Veteran's claim for 
an EED of February 26, 1998, for the award of 10 a percent rating 
for his left chondromalacia patella.  The Veteran, however, filed 
a substantive appeal for the EED claim (via a VA Form 9) in March 
2000.

The Board remanded the IR claims and the EED claim to the RO for 
further development in May 2000.

In July 2001, the Veteran appeared at the RO and testified before 
a member of the Board.  A transcript of that hearing is of 
record.

The Board subsequently denied the Veteran's IR claims and his EED 
claim in February 2002.  The Veteran filed a timely appeal to the 
Court.  In October 2002, counsel for the VA Secretary filed an 
unopposed Motion for Remand and to Stay Further Proceeding with 
the Court arguing that the Board's February 2002 decision should 
be vacated and remanded.  The Court granted the motion in a 
November 2002 Order.

In September 2003, the Board remanded the Veteran's claims to the 
RO for action consistent with the November 2002 Court Order.

In August 2005, the Board again denied the Veteran's IR claims 
and his EED claim.  The Veteran thereafter appealed the matter to 
the Court.  In April 2007, the parties filed a Joint Motion for 
Remand with the Court arguing that the Board's August 2005 
decision should be vacated and remanded.  The Court granted the 
motion in an April 2007 Order.  

In July 2007, the Board denied the Veteran's IR claims and his 
EED claim for the fourth time.  The again Veteran filed a timely 
appeal to the Court.  In February 2009, both parties filed a 
Joint Motion for Remand with the Court arguing that the Board's 
July 2007 decision should be vacated and remanded.  In February 
2009, the Court granted the motion and remanded the claims for 
compliance with the instructions set forth in the motion.     

In May 2009, the Board remanded the Veteran's IR claims to the RO 
for further development in accordance with the Court's February 
2009 Order.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is required 
on his part.


REMAND

The Veteran was most recently examined for VA compensation 
purposes in August 2009.  Although the examiner noted that the 
Veteran experienced pain, fatigability, weakness, and lack of 
endurance on use of his knees, no effort was made to describe the 
functional impairment due to those factors in terms of additional 
limitation of motion, as required by the Board in its remand of 
May 2009.  The Veteran was employed at that time, was not using a 
cane, and did not exhibit evidence of incoordination.  
Radiographs were described as "essentially negative."

VA outpatient treatment reports show that the Veteran complained 
of progressive worsening of balance in September 2009.  He 
requested, and was issued, a cane to aid in ambulation.  Magnetic 
resonance imaging (MRI) of the right knee in December 2009 was 
interpreted to reveal, among other things, a subtle horizontal 
tear of the posterior horn of the medial meniscus along the 
inferior margin; fluid and irregularity along the inferior 
attachment of the posterior cruciate ligament suggestive of 
partial tear, or possibly another degenerative process; and 
minimal irregularity of articular cartilage along the medial 
patellar articular surface.  In February 2010, the U.S. Office of 
Personnel Management (OPM) granted the Veteran's request for 
disability retirement, presumably due, at least in part, to the 
functional impairment occasioned by the service-connected 
disabilities of his knees.  In the letter notifying the Veteran 
of its decision, OPM informed the Veteran that it could not begin 
annuity payments until he submitted evidence that he applied for 
disability benefits from the Social Security Administration 
(SSA).  The evidence upon which OPM relied to make its decision 
was not supplied.

Although the Board sincerely regrets the additional delay, 
further development must be completed before the Veteran's claims 
can be readjudicated.  On remand, efforts should be made to 
obtain the evidence relied upon by OPM in making its decision to 
grant the Veteran's application for disability retirement.  
Efforts should also be made to obtain any and all records that 
have been procured or generated by SSA in connection with his 
claim for SSA disability benefits, if he has in fact applied for 
such benefits, and to procure records of treatment from Tesson 
Heights Orthopaedic & Arthroscopic Associates, P.C., which his 
representative has implied might be relevant.  After that 
development has been completed, in light of the evidence 
suggesting that the Veteran's condition may have declined since 
the time of the VA examination in August 2009, he should be 
afforded a new examination of his knees; one that includes a 
description of the functional impairment due to factors such as 
pain, fatigability, weakness, and lack of endurance, expressed in 
terms of additional limitation of motion, as previously 
requested.  See, e.g., 38 C.F.R. § 3.327(a) (2009) (re-
examinations are generally required if evidence indicates that 
there has been a material change in a disability or that the 
current rating may be incorrect); Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).

Since resolution of the Veteran's IR claim for chondromalacia 
patella with degenerative changes of the left knee might have 
bearing on his EED claim, the Board finds that the claims are 
inextricably intertwined.  Hence, the EED claim must also be 
remanded pending the adjudication of the IR claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide a release for 
relevant records of treatment from Tesson 
Heights Orthopaedic & Arthroscopic Associates, 
P.C., and to identify, and provide appropriate 
releases for, any other care providers who may 
possess new or additional evidence pertinent to 
the issues on appeal.  If he provides the 
necessary release(s), assist him in obtaining 
the records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the evidence should be fully documented.  
If any records identified by the Veteran cannot 
be obtained, he and his representative should be 
informed of that fact.  Any new or additional 
(i.e., non-duplicative) evidence received should 
be associated with the claims file.

2.  Ask the Veteran to indicate whether he has 
applied for disability benefits from SSA.  If he 
has, ask SSA to provide copies of any records in 
its possession pertaining to its consideration 
of the Veteran's application, to include any 
medical records considered, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the records cannot be 
obtained, the Veteran and his representative 
should be informed of that fact.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

3.  Ask OPM to provide copies of any records in 
its possession pertaining to its consideration 
of the Veteran's application for disability 
retirement, to include any medical records 
considered, following the procedures set forth 
in 38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented, and should 
be discontinued only if it is concluded that the 
evidence sought does not exist or that further 
efforts to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  If the records cannot 
be obtained, the Veteran and his representative 
should be informed of that fact.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

4.  Obtain copies of records pertaining to any 
relevant treatment the Veteran has received at 
the VA Medical Center (VAMC) in St. Louis, 
Missouri since the time that the AMC last 
formally procured such records in September 
2009, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims file.

5.  After all of the foregoing development has 
been completed, arrange to have the Veteran 
scheduled for an orthopedic examination to 
determine the current severity of his service-
connected right and left knee disabilities.  The 
claims file and a separate copy of this REMAND 
must be reviewed by the examiner prior to 
conduct and completion of the examination.  A 
notation to the effect that the review took 
place should be included in the examination 
report.
 
After examining the Veteran, and conducting any 
evaluations, studies, and tests deemed 
necessary, the examiner should fully describe 
any and all functional deficits associated with 
the service-connected disabilities of the 
Veteran's knees.  In so doing, the examiner 
should specifically indicate whether there is 
any evidence of recurrent subluxation or lateral 
instability of either knee and, if so, whether 
such subluxation and/or lateral instability is 
best described as slight, moderate, or severe; 
whether the Veteran has frequent episodes of 
locking in either knee; and whether his 
disability is manifested by effusion into either 
joint.  The examiner should also conduct range 
of motion studies on each knee.  The examiner 
should first record the range of motion observed 
on clinical evaluation, in terms of degrees of 
flexion and extension.  If there is clinical 
evidence of pain on motion, the examiner should 
indicate the degree of flexion and/or extension 
at which such pain begins.  

Then, after reviewing the Veteran's complaints 
and medical history, the examiner should render 
an opinion, based upon his or her best medical 
judgment, as to the extent to which the Veteran 
experiences functional impairments such as 
weakness, excess fatigability, incoordination, 
or pain due to repeated use or flare-ups, and 
should portray these factors in terms of degrees 
of additional loss in range of motion (beyond 
that which is demonstrated clinically), if 
feasible.  The examiner should also describe the 
degree of industrial impairment attributable to 
the Veteran's service-connected knee 
disabilities.  A complete rationale for all 
opinions should be provided.

6.  Review the Veteran's claims file and ensure 
that the requested development has been 
completed.  In particular, ensure that the 
requested opinions are responsive to and in 
compliance with the directives of this REMAND.  
If they are not, implement corrective 
procedures.

7.  Thereafter, take adjudicatory action on the 
claims here at issue.  In so doing, consider 
whether the Veteran is entitled to separate 
evaluations for instability/subluxation and/or 
limitation of motion of either knee.  If any 
benefit sought on appeal remains denied, furnish 
a SSOC to the Veteran and his representative and 
allow the appropriate period of time for 
response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

